DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 3, 11, 12 were amended.
Claims 1-16 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Harrison (US 20200019898 A1).
Regarding claim 1, Schmidt discloses:
a data confidence fabric comprising: perimeter nodes, wherein each of the perimeter nodes is configured with a hardware-based trust insertion technology, internal nodes, wherein each of the internal nodes is configured with a hardware-based trust insertion technology, at least by (paragraph [0037] which describes outside and internal trusted resources (perimeter and internal nodes) that makes up the components of the Trusted system and these trusted resources are used to allow extension of the trust boundary.
wherein the perimeter nodes are configured to provide a trust boundary for the data confidence fabric, and wherein the perimeter nodes and the internal nodes each add hardware based confidence information to data flowing through the data confidence fabric, at least by (paragraph [paragraph [0037 and 0038] it is further describes that these trusted resources makes up the Trust system (e.g. data confidence fabric) based on hardware security anchors, roots of trust that forms the trusted computing base which are based on their operation trust properties which  are based on hardware/software configuration, security, authentication, secure storage/paths, etc (see para. 0032-0035) which hardware based confidence information to data flowing through the data confidence fabric)
But Schmidt fails to further describe: add hardware based confidence information to data flowing to and between the perimeter nodes and the internal nodes through the data confidence fabric, each hardware based confidence score of hardware of one the perimeter nodes and internal nodes.
However, Harrison (US 20200019898 A1) teaches the above limitations at least by (paragraph [0051] which describes data being written (data flowing) from node A (perimeter node) to a database (internal node) and based on the particular nodes’ confidence level the 
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Harrison into the teaching of Schmidt as they relate to evaluating the confidence and reliability of an entire network and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of identifying issues and corrective action based on confidence scores as taught by Harrison in para. 0019 and 0020.
As per claim 2, claim 1 is further incorporated and Schmidt further describes:
further comprising a plurality of devices configured to generate the data, wherein the data is ingested into the data confidence fabric through the perimeter nodes, at least by (paragraph [0037] describes trusted applications from TRs outside of the TCB, where such applications generate data within the Trust System (e.g. data confidence fabric)
As per claim 3, claim 1 is further incorporated and Schmidt further describes:
further comprising an application, wherein the application is configured to use the data and the confidence score of the data associated with the hardware-based trust insertion technologies, at least by (paragraph [0051] “The local verifier compares measurement values of newly loaded or started components with Trusted Reference Values (TRVs) which reside in the TCB”)
As per claim 4, claim 1 is further incorporated and Schmidt further describes:
wherein the hardware-based trust insertion technologies include one or more of a secure computing enclave, a smart network interface card, immutable storage, an accelerator deterministic routing, routing while guaranteeing payload privacy, at least by (paragraph [0032] “a trusted system establish its trust boundary, and sometimes provide methods to extend it, and to convey trust to an outside entity by making its behavior and operation predictable and observable to a certain extent. The building blocks may include (hardware) security anchors, Roots of Trust (RoT), Trusted (Sub-) systems and ownership, secure storage and paths, authorization, authenticated and secure boot processes, and attestation”, paragraph [0279] “environments for the storage and handling of sensitive data” see also paragraph [0284] regarding traffic tunneling which provides routing while guaranteeing payload privacy)
As per claim 5, claim 1 is further incorporated and Schmidt further describes:
wherein at least one of the perimeter nodes and the internal nodes is configured with a join protocol that determines whether a requesting node joins the data confidence fabric, at least by (paragraph [0038] which describe the process of using trust resources (eg. perimeter and internal nodes) to verify a new component and whether the trust boundary can be extended to it or not (e.g. join protocol that determines whether a requesting node joins the data confidence fabric)
As per claim 6, claim 5 is further incorporated and Schmidt further describes:
wherein the join protocol is configured to evaluate an identity of the requesting node, a score of the requesting node, and test a hardware-based insertion technology of the requesting node, at least by (paragraph [0090] which describes integrity measurement 
As per claim 7, claim 6 is further incorporated and Schmidt further describes:
further comprising a memory configured to store confidence information that includes a confidence score of the data attributable to the trust insertion technologies applied by the perimeter nodes and the internal nodes, at least by (paragraph [0038] “First, the verifier measures a new component at the time of its initialization. That is, the component, its status and configuration is uniquely identified. The result of this measurement is then stored.”
As per claim 9, claim 1 is further incorporated and Schmidt further describes:
further comprising a memory storing rules, wherein the rules are configured to enable trust-based routing of the data within the data confidence fabric, at least by (paragraph [0135] describes assuring freshness and prevent asynchronous message flow (e.g. to enable trust-based routing of the data within the data confidence fabric) by checking if verification binding if present (628). This ensures the authenticity of the verification data. The SeGW 607 then creates a PVM token (T_PVM) (630) and applies a timestamp on the T-PVM before sending it (e.g. rule), or, paragraph [0157] which describes building a secure tunnel (e.g. trust-based routing of the data within the data confidence fabric) with TLS certificate (e.g. rules)

Claim 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Harrison in view of Song (US 20110060947 A1).
As per claim 8, claim 7 is further incorporated and Schmidt further describes:
wherein the confidence information includes an audit trail that identifies trust insertion technologies applied to the data and wherein a graph of the data flowing through the data confidence fabric can be determined from the confidence information.
But Song teaches the above limitation at least by (paragraph [0034] “displaying in real-time (live) the trust state or security audit results on the trust anchor 200 and/or on the target platform 100 and/or in other out-of-band display. The clearer the information is presented, the more likely security problems will be prevented.” Such live display of trust state information 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Song into the teaching of Schmidt and Harrison as they relate to providing a trusted computing environment and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing and displaying real time security audit results to prevent security problems taught by Song in para. 0034.
As per claim 10, claim 1 is further incorporated and Schmidt further describes:
wherein each perimeter node and each internal node is configured to compute its own trust score based on its own trust insertion technologies. 
But Song teaches the above limitation at least by (paragraph [0014] which describes a hardware (computing hardware) out-of-band (OOB) trust diagnoser as a hardware trust anchor, and a hardware isolated (in-band) trust diagnoser as the hardware trust anchor, both computing trust state (e.g. trust score) based on their own requirements (e.g. own trust insertion technologies)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Song into the teaching of Schmidt and Harrison as they relate to providing a trusted computing environment and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing and displaying real time security audit results to prevent security problems taught by Song in para. 0034.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/14/2022